Exhibit 10.1


AEROJET ROCKETDYNE HOLDINGS, INC.


DEFERRED COMPENSATION PLAN
FOR DIRECTORS




(Effective January 1, 1992)


as adopted by the Board of Directors
November 13, 1991


Approved by Shareholders
March 25, 1992


and


as last amended by the
Board of Directors
effective August 17, 2016
 
 
 
 

--------------------------------------------------------------------------------

 
 
AEROJET ROCKETDYNE HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
FOR DIRECTORS

TABLE OF CONTENTS


Article
Section
 
Page
       
1
 
Establishment of Plan
1        
2
 
Definitions and Construction    
2.1
Definitions
1
 
2.2
Construction
4
       
3
 
Eligibility and Participation
4        
4
 
Deferral of Director Pay    
4.1
Deferral Election
4
 
4.2
Irrevocability
6
       
5
 
Investment Programs for Cash Deferrals    
5.1
Individual Accounts
6
 
5.2
No Trust Fund
6
 
5.3
Description of Investment Programs
6  
5.4
Responsibility for Investment Choices
8
  
 
   
6
 
Distribution of Deferred Amounts    
6.1
Distribution
8
 
6.2
Survivor Benefits
9
 
6.3
Change in Control
9
 
6.4
Conversion and Adjustment in Event of Recapitalization
9        
7
 
Miscellaneous    
7.1
Finality of Determinations
10
 
7.2
Plan Administration
10
 
7.3
Amendment, Suspension or Termination of the Plan
10
 
7.4
Limitations on Transfer
10  
7.5
Governing Law
11
 
7.6
Expenses of Administration
11
 
7.7
Rabbi Trust
11
 
7.8
Internal Revenue Code Section 409A
11

 
 
 

--------------------------------------------------------------------------------

 
 
AEROJET ROCKETDYNE HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
FOR DIRECTORS
 
Article 1
Establishment of Plan


Aerojet Rocketdyne Holdings, Inc. (the "Company"), hereby adopts the deferred
compensation plan set forth herein, effective as of January 1, 1992, provided
that the provisions for the Aerojet Rocketdyne Holdings Stock Fund shall be
effective only upon approval by the Company's shareholders.  The purpose of the
Plan is to provide the Company's Nonemployee Directors and Executive Chairman
with the opportunity to defer the receipt of Director Pay on a pre-tax basis and
to earn investment income on the amount of their deferred pay. The Plan predates
the effective date of Section 409A of the Internal Revenue Code.  The terms and
conditions of the Plan as in effect on October 3, 2004, continue to apply to
deferrals that were vested as of December 31, 2004 (and earnings thereon).  For
ease of reference, a copy of the Plan, as in effect on that date, is attached
hereto as Appendix 1.
 
Article 2
Definitions and Construction


2.1           Definitions.  The following capitalized words and phrases when
used in the text of the Plan shall have the meanings set forth below:


 
(a)
"Board" means the Board of Directors of the Company.



 
(b)
"Calendar Year" means each consecutive twelve-month period commencing January 1
and ending December 31.



 
(c)
“Change in Control” means the occurrence of any of the following events:



 
(1)
All or substantially all (meaning having a total gross fair market value at
least equal to 50.1% of the total gross fair market value of all of the
Company’s assets immediately before such acquisition or acquisitions) of the
assets of the Company are acquired by a Person (during a twelve month period
ending on the date of the most recent acquisition by such person); or



 
(2)
the Company is merged, consolidated or reorganized into or with another
corporation or entity during a twelve-month period with the result that upon the
conclusion of the transaction less than 50.1% of the outstanding securities
entitled to vote generally in the election of directors or other capital
interests of the surviving, resulting or acquiring corporation are beneficially
owned (as that term is defined in Rule 13-d 3 under the Exchange Act) by the
shareholders of the Company immediately prior to the completion of the
transaction.

 
 
-1-

--------------------------------------------------------------------------------

 
 
 
(d)
"Company" means Aerojet Rocketdyne Holdings, Inc.

 
 
(e)
"Deferral Dates" means the dates on which Director payments are normally made,
are paid, namely January 15, April 15, July 15 and October 15, as well as any
other date on which an equity grant is made to a Nonemployee Director or
Executive Chairman.

 
 
(f)
"Director" means a member of the Board.

 
 
(g)
"Director Pay" means (i) in the case of a Nonemployee Director, the aggregate
compensation payable by the Company to a Director, including committee chair and
membership pay whether payable in cash or Aerojet Rocketdyne Holdings Common
Stock, including restricted Aerojet Rocketdyne Holdings Common Stock payable as
a matching grant or other stock grants; and (ii) in the case of an Executive
Chairman, restricted Aerojet Rocketdyne Holdings Common Stock payable as
compensation for his service as Executive Chairman.



 
(h)
"Effective Date" means January 1, 1992 (except the provisions for the Aerojet
Rocketdyne Holdings Stock Fund which will become effective upon approval of the
Plan by the Company's shareholders).



 
(i)
“Executive Chairman” means a Director who has been appointed by the Board to
serve in the role of Executive Chairman as an employee of the Company.



 
(j)
"Market Value" means

 
 
(1)
in the case of shares of Aerojet Rocketdyne Holdings Common Stock (except as
otherwise provided in Section 6.3 hereof), the closing price (or if no trading
occurs on any trading day, the mean between the closing bid and asked prices) as
quoted in the New York Stock Exchange Composite Transactions as published in the
Wall Street Journal (or, if not so listed, as quoted on such other exchange on
which such securities shall then be listed, or if unlisted, the mean average
between the over-the-counter high bid and low asked quotation) on the day for
which the determination is to be made, or if such day is not a trading day, the
trading day immediately preceding such day, and as used in Section 6.4 hereof,
in the event of a Recapitalization, the weighted average of the trading prices
on the day (or the weighted average of such trading prices on such trading days)
following the occurrence thereof as determined by the Organization &
Compensation Committee of the Board in its discretion, or in the event of an
issuer tender offer in connection with a Recapitalization, the weighted average
of the trading prices on the trading day immediately following the termination
date of such issuer tender offer, or any extensions thereof (or the weighted
average of such trading prices on the five trading days immediately following
such termination date) as determined by the Organization & Compensation
Committee in its discretion; and

 
 
-2-

--------------------------------------------------------------------------------

 
 

 
(2)
in the case of shares of the Designated Equity Fund (i) for a bank commingled
fund, the closing price of a share as determined by the trustee of such fund,
(ii) for a closed-end fund, the closing price of a share on the New York Stock
Exchange, or (iii) for an open-end mutual fund, the net asset value per share of
a share as determined by such fund, on the date for which the determination is
to be made, or if such date is not a trading day, the trading day immediately
preceding such determination date.

 
 
(k)
"Nonemployee Director" means a Director who is not an employee of the Company.



 
(l)
"Participant" means a Nonemployee Director or Executive Chairman who elects to
defer all or a portion of his Director Pay in accordance with Article 4.



 
(m)
"Plan" means the Aerojet Rocketdyne Holdings, Inc. Deferred Compensation Plan
for Directors described in this document, as approved by the Board on November
13, 1991 and as amended from time to time; provided further that with respect to
deferrals vested prior to January 1, 2005, “Plan” means the Aerojet Rocketdyne
Holdings, Inc. Deferred Compensation Plan for Nonemployee Directors as in effect
on October 3, 2004 (and including any non-material amendments made thereafter)
and attached hereto as Appendix 1.

 
 

 
(n)
"Recapitalization" means a significant change in the capital structure of the
Company (which may include an issuer tender offer made to all of the Company's
shareholders to purchase outstanding shares of the Company's Common Stock), as
determined in the discretion of the Board as constituted immediately prior to
the occurrence thereof.

 
 
-3-

--------------------------------------------------------------------------------

 
 
2.2           Construction.  Whenever any word is used herein in the singular
form, it shall be construed as though it were also used in the plural form in
all cases where it would so apply.  Headings of articles and sections are
inserted for convenience and reference, and they constitute no part of the
Plan.  Except where otherwise indicated by the context, any masculine
terminology herein shall include the feminine and neuter.
 
Article 3
Eligibility and Participation


Any Nonemployee Director or Executive Chairman shall be eligible to participate
in the Plan.  A Nonemployee Director or Executive Chairman may become a
Participant in the Plan by electing to defer all or a portion of his Director
Pay in accordance with Article 4.
 
Article 4
Deferral of Director Pay


4.1           Deferral Election.  By written notice to the Secretary of the
Company which is either received by the Secretary or postmarked no later than 30
days after a director’s initial appointment or subsequent annual reappointment,
any Nonemployee Director may elect to defer all or a portion of the Director Pay
which may be payable to him for services rendered during such term and to have
such deferred Director Pay held for his benefit under the terms of the
Plan.  Notwithstanding the foregoing, if the term of a Nonemployee Director’s
appointment exceeds one year, then any deferral of Director Pay for services
after the one year term must be received no later than the December 31st of the
calendar year preceding the beginning of the subsequent term.  By written notice
to the Secretary of the Company which is received by the Secretary or postmarked
concurrent with the date of a grant of restricted Aerojet Rocketdyne Holdings
Common Stock payable as compensation for his service as Executive Chairman, the
Executive Chairman may elect to defer all or a portion of such Director
Pay.  Any election made by a Participant pursuant to this Section 4.1 must
specify his amount of deferral, investment choice[s] and time and manner of
distribution, as described in subsections (a), (b) and (c) below:


 
(a)
Amount of Deferral.  Subject to a minimum annual deferral of $5,000, a
Participant must specify the amount of his deferral as

 
 

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(1)
his total Director Pay for the Calendar Year,



 
(2)
a percentage of his total Director Pay for the Calendar Year, or



 
(3)
a flat annual dollar amount not in excess of his total Director Pay for the
Calendar Year;



and, in the case of a Participant serving as the Executive Chairman, the
Participant must specify the amount of his deferral as a percentage of any grant
of restricted Aerojet Rocketdyne Holdings Common Stock.


If a Participant elects to defer less than 100 percent of his Director Pay,
deferrals pursuant to paragraphs (2) or (3) will be deducted by the Company on a
pro rata basis from the regular quarterly payments of Director Pay.


 
(b)
Investment Choices.  A Participant must specify the amount or percentage of his
deferred Director Pay to be applied to one or more of the following investment
programs as further described in Article 5:



 
(1)
Aerojet Rocketdyne Holdings Stock Fund, but only for amounts deferred prior to
November 30, 2009 and on or after March 24, 2010;



 
(2)
Designated Equity Fund;



 
(3)
Cash Deposit Fund.

 

 
(c)
Distribution.  A Participant must elect to receive the cash value of his
deferred Director Pay, plus earnings thereon,

 
 
(1)
in either (i) a single payment, or (ii) in two or more approximately equal
annual installments, not to exceed ten; and



 
(2)
commencing, at his election, (i) 30 days following the date he ceases to be a
Director and has a “separation from service” (as defined in Treas. Reg.
1.409A-1(h)), provided that if the Director is then a "specified employee" as
defined in Section 409A of the Internal Revenue Code, this shall be the first
day of the seventh month following the end of the month in which occurs such
separation from service, (ii) on a fixed future date specified in the written
election notice, or (iii) upon the Participant's attainment of an age specified
by him in the written election notice.

 
 
-5-

--------------------------------------------------------------------------------

 
 
In addition, a Participant may elect to have the cash value of his deferred
Director Pay, plus earnings thereon, distributed in the event of his death as a
single payment on the first day of the month following the month in which death
occurs, notwithstanding any election made by the Participant pursuant to
paragraphs (1) and (2) above.


4.2           Irrevocability.  Except to the extent permissible under Code
Section 409A and the regulations thereunder, all deferral elections under
Section 4.1 shall be irrevocable.
 
Article 5
Investment Programs for Cash Deferrals


5.1           Individual Accounts.  When a Participant has made a cash deferral
election pursuant to Section 4.1, the Company shall establish an account on its
books in his name and shall, in the case of the investment programs described in
Sections 5.3(a) and (b), cause to be credited to such account as of each
Deferral Date the number of full and fractional phantom shares which could be
purchased with the amount deferred on such Deferral Date and, in the case of the
investment program described in Section 5.3(c), cause to be credited to such
account as of each Deferral Date the dollar amount deferred on such Deferral
Date.


5.2           No Trust Fund.  The Company shall not be required to reserve or
otherwise set aside funds for the payment of any amounts credited to any account
created hereunder.  In addition, the Company shall not, and shall not be
required to, actually purchase any stock, security or mutual fund units
described in Sections 5.3 (a) and (b).


5.3           Description of Investment Programs.


 
(a)
Aerojet Rocketdyne Holdings Stock Fund.  Under this investment program, the
Participant's account shall be credited with the number of full and fractional
phantom shares of Aerojet Rocketdyne Holdings Common Stock which could be
purchased at the Market Value on the Deferral Date with the deferred amount
designated for this investment program. The provisions of this Section 5.3(a)
will not apply to any amounts deferred on or after November 30, 2009 and before
March 24, 2010.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(1)
In the event that the shares of Aerojet Rocketdyne Holdings Common Stock shall
be increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation, whether through reorganization, merger, consolidation,
recapitalization, stock split-up, combination of shares, stock offerings,
spin-off or otherwise, such number of phantom shares of Aerojet Rocketdyne
Holdings Common Stock as shall be credited to the account of any Participant as
of the record date for such action shall be proportionately or appropriately
adjusted as of the payment or effective date to reflect such action.  If any
such adjustment shall result in a fractional share, such fractional phantom
share shall also be credited to the account of the Participant.

 
 
(2)
The Participant's account shall further be credited with the number of phantom
shares, including fractions, which would be purchasable at the Market Value on
the date a dividend is paid on Aerojet Rocketdyne Holdings Common Stock, with an
aggregate amount equal to any dividend or the value of any other distribution
(other than a distribution for which an adjustment in the number of phantom
shares in the account is made pursuant to paragraph (1)) paid on that number of
shares of Aerojet Rocketdyne Holdings Common Stock which is equivalent to the
number of phantom shares credited to the Participant's account on the record
date of such dividend or other distribution.



 
(b)
Designated Equity Fund.



 
(1)
The Designated Equity Fund initially shall be the Northern Trust Company’s
Collective Daily S&P 500 Equity Index Fund - Lending, which is designed to match
the performance of and changes in Standard and Poor's 500 Index.  The Designated
Equity Fund may be changed from time to time by action of the Board, except that
such change shall be only for future application and shall not affect the
phantom shares previously credited to the account of any Participant.



 
(2)
Under this program, the Participant's account is credited with the number of
full and fractional phantom shares of the Designated Equity Fund, which could be
purchased at the Market Value on the Deferral Date with the deferred amount
designated for this investment program.

 
 

 
(3)
If and when any dividend is declared and paid, the Participant's account shall
further be credited with the number of phantom shares, including fractions,
which could be purchased at the Market Value on the dividend payment date with
an aggregate amount equal to any ordinary or capital cash dividend paid on that
number of shares of the Designated Equity Fund which is equivalent to the number
of phantom shares credited to the Participant's account on the dividend record
date.

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
(c)
Cash Deposit Fund.  Under this program, the Participant's account is credited on
the Deferral Date with that deferred dollar amount designated for this
investment program.  After the end of each Calendar Year quarter, there shall
further be credited to each Participant's account an amount equal to three
months' interest on the average balance credited to such account during such
quarter computed at the prime interest rate payable by the Company at the
beginning of each such quarter as determined by the Treasurer of the Company.



5.4           Responsibility For Investment Choices.  Each Nonemployee Director
is solely responsible for his decision to participate in the Plan and accepts
all investment risks entailed by his participation and/or selection of an
investment program, including the risk of loss of and a decrease in the value of
his deferred Director Pay.


Article 6
Distribution of Deferred Amounts
 
6.1           Distribution.  Subject to the terms of Sections 6.2, 6.3, 6.4 and
6.5, a Participant's interests in the Plan shall be distributed to him in
accordance with his elections made pursuant to Section 4.1(c).  All amounts
shall be distributed in cash.


In the case of phantom shares credited to a Participant's account in the Aerojet
Rocketdyne Holdings Stock Fund or Designated Equity Fund of the Plan, the value
of a Participant's interest on any distribution date elected by a Participant,
whether such distribution is to be made in a single payment or in annual
installments, will be the product of the pro rata portion of the Participant's
phantom shares which is to be distributed on such date multiplied by the Market
Value of Aerojet Rocketdyne Holdings Common Stock or shares of the Designated
Equity Fund, as the case may be, on such distribution date.  In the case of
annual installments, the value of a Participant's interest on each annual
distribution date after the initial distribution will be calculated in a like
manner based upon the applicable Market Value on each subsequent distribution
date.


In the case of the Cash Deposit Fund, if a single payment has been elected, the
entire cash value of a Participant's account on the distribution date will be
paid in a single payment.  Where annual installments have been elected, the cash
value of the pro rata portion of the Participant's account balance to be
distributed on such date (plus accrued interest thereon), shall be paid to the
Participant on each annual installment distribution date.
 
 
-8-

--------------------------------------------------------------------------------

 


6.2           Survivor Benefits.  If a Participant dies before all or any
portion of his interests under the Plan have been distributed to him, the
interests remaining to be paid shall be distributed, on the date or dates and in
the manner specified in such Participant's written deferral elections, to such
beneficiary or beneficiaries as the Participant may have designated in writing
to the Company or, in the absence of any such designation to his estate or to,
or as directed by, his legal representatives.


6.3           Change in Control.


 
(a)
Notwithstanding any other provisions of the Plan, in the event of a Change in
Control, such Participant shall be immediately paid in a single payment, the sum
of (1) the Cash Value of his Aerojet Rocketdyne Holdings Stock Fund account
(excluding Aerojet Rocketdyne Holdings shares that are held in a rabbi trust in
accordance with Section 7.7), (2) the Market Value of his Designated Equity Fund
account and (3) the cash value of his Cash Deposit Fund account.



 
(b)
For purposes of this Section 6.3, the Cash Value of a Participant's Aerojet
Rocketdyne Holdings Stock Fund account shall be determined using as a conversion
price the greater of (1) the tender offer or exchange offer price (if any), or
(2) the highest market value of Aerojet Rocketdyne Holdings Common Stock (or
other security for which Aerojet Rocketdyne Holdings Common Stock may have been
exchanged pursuant to Section 5.3(a)(1)) during the ninety-day period preceding
the Change in Control.



6.4           Conversion and Adjustment in Event of Recapitalization.


Notwithstanding any other provisions of the Plan, upon the occurrence of a
Recapitalization, all shares credited to the Participant's account in the
Aerojet Rocketdyne Holdings Stock Fund ("Shares") shall first be adjusted to a
Cash Value either (x) in the event of a Recapitalization not occurring in
connection with an issuer tender offer, by multiplying the aggregate number of
Shares by an amount, on a per share basis, equal to the prorated value as
determined by the Organization & Compensation Committee of the Board of the (A)
Cash and Market Value of any security or property distributed to shareholders in
connection with the Recapitalization, (B) Cash and Market Value of any security
or property paid to shareholders in exchange for Aerojet Rocketdyne Holdings
Common Stock in connection with the Recapitalization, and (C) Market Value of
Aerojet Rocketdyne Holdings Common Stock (or its successor), or (y) in the event
of a Recapitalization occurring in connection with an issuer tender offer, by
determining the sum of A + B obtained pursuant to the following calculations:
 
 
-9-

--------------------------------------------------------------------------------

 
 

 
 
                 
 
Aggregate Shares
 
X
 
Tender Offer
Proration
Rate
 
X
 
 
Tender Offer Price
 
= A
                             
 
  and        
 
                 
 
Aggregate Shares
 
X
 
one -
Tender Offer
Proration
Rate
 
X
 
 
Market Value
 
= B
   
 
   
 
 
 
     



For purposes of the foregoing calculations, the term Tender Offer Proration Rate
shall mean the ratio (excluding consideration of any odd lot shares tendered or
repurchased) of the number of shares repurchased by the Company in an issuer
tender offer to the number of shares tendered to the Company in connection with
such offer.
 
Article 7
Miscellaneous
 
7.1           Finality of Determinations.  Authority to determine contested
issues or claims arising under the Plan shall be vested in the Aerojet
Rocketdyne Holdings Administrative Committee, and any determination by the
Administrative Committee pursuant to such authority shall be final and binding
for all purposes and upon all interested persons and their heirs, successors,
and personal representatives.


7.2           Plan Administration.  Authority and responsibility for
administration of the Plan, including maintenance of Participants' accounts
hereunder and preparation and delivery of individual annual account statements
to Participants, shall be vested in the Aerojet Rocketdyne Holdings Organization
& Compensation Committee.  Responsibility for oversight of investment programs,
and reporting on the performance thereof to the Board, shall be vested in the
Aerojet Rocketdyne Holdings Benefits Management Committee.


7.3           Amendment, Suspension or Termination of the Plan.  The Board may
amend, suspend or terminate the Plan in whole or in part at any time, provided
that such amendment, suspension or termination shall not adversely affect rights
or obligations with respect to funds or interests previously credited to the
account of any Participant.


7.4           Limitations on Transfer.  Participants shall have no rights to any
funds or interests credited to their accounts except as set forth in this
Plan.  Such rights may not be anticipated, assigned, alienated or transferred,
except in writing to a designated beneficiary or beneficiaries or by will or by
the laws of descent and distribution.  Any attempt to alienate, sell, exchange,
transfer, assign, pledge, hypothecate or otherwise encumber or dispose of any
such funds or interests by a Participant shall be void and of no effect.  The
foregoing limitations shall apply with equal force and effect to any beneficiary
or beneficiaries designated by a Participant hereunder.
 
 
-10-

--------------------------------------------------------------------------------

 


7.5           Governing Law.  The Plan shall be governed by the laws of the
State of Delaware.  The Plan is not governed by the Employee Retirement Income
Security Act of 1974.


7.6           Expenses of Administration.  All costs and expenses incurred in
the operation and administration of this Plan shall be borne by the Company.


7.7           Rabbi Trust.  In the case of a Aerojet Rocketdyne Holdings Common
Stock deferral, and notwithstanding Section 5.2 herein, the Board may, in its
sole discretion, cause the Company to establish one or more so-called “rabbi
trusts” (as described in Revenue Procedure 92-64, I.R.B. 1992-33, 11, as
modified by Notice 2000-56), to which shares of Aerojet Rocketdyne Holdings
Common Stock shall, to the extent permissible under Code Section 409A(b)(3), be
contributed with respect to such Participant.  In such event, references to
“phantom stock” herein shall refer to Aerojet Rocketdyne Holdings Common Stock
so transferred to the rabbi trust.  Distributions of deferred amounts shall be
payable solely in shares of Aerojet Rocketdyne Holdings Common Stock
(notwithstanding Section 4.1(c) herein), subject to any limitations set forth in
the rabbi trust agreement, in addition to the provisions set forth in Article 6
herein, and in the case of any inconsistency, the terms set forth in the rabbi
trust agreement shall apply.  Each Participant is solely responsible for his
decision to defer shares of Aerojet Rocketdyne Holdings Common Stock into a
rabbi trust and accepts all risks entailed by his participation in investment.


7.8           Internal Revenue Code Section 409A.  Notwithstanding any other
provision in this Plan, to extent any deferrals and/or any amounts payable are
subject to Internal Revenue Code section 409A, it is the intention of the
Company that the Plan will be administered in order to be in compliance with
Code section 409A.  If the time or form of any payment cannot be modified in
such a way as to be in compliance with Code section 409A, then the payment will
be made as otherwise provided in this Plan.  While the Plan is intended to
comply with Code section 409A and will be construed accordingly, the Company
will not be liable to any Participant or beneficiary with respect to any adverse
tax consequences arising under section 409A or other provision of the Code.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Appendix 1
 
Appendix 1 is the Aerojet Rocketdyne Holdings, Inc. Deferred Compensation Plan
for Nonemployee Directors as in effect on October 3, 2004 (and including any
non-material amendments made thereafter).  A copy of Appendix 1 will be provided
by the Company upon request.
 
 
-12-

--------------------------------------------------------------------------------

 

